DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, 6-10, 12, 13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (5,057,103).
Regarding claim 1, Davis discloses a fixation device 13 (Fig. 1) comprising: 
an elongate body 25, 71 configured to be inserted within a medullary canal of a bone (col. 1, lines 65-68), the elongate body comprising a threaded section 73 (Fig. 3b); and 
one or more grippers 29 (Fig. 3a) configured to be deflected outward to grip the sidewalls of a medullary canal (col. 7, lines 48-50); and 
an end cap 31, 33 (Fig. 3b) comprising: 
a fastener 33 comprising thread 75 configured to engage the threaded section 73 of the fixation device; and 
a cap 31, wherein the cap is configured to rotatably move relative to the fastener (col. 7, lines 33-36), and wherein a distal-most end of the cap is configured to directly abut an exterior surface of bone (Fig. 1 and col. 7, lines 40-42).
Davis does not explicitly disclose configuring the device for use with a fifth metatarsal.
However, the device of Davis is configured for insertion into a medullary canal of a bone to exert a compressive force and promote healing of a bone fracture (col. 1, lines 6-8 and 65-68). 
As the fifth metatarsal is also a proportionally long bone having a medullary canal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the device with dimensions suitable for use with a 
Regarding claim 3, the end cap 31, 33 is configured for intraoperative compression (col. 7, lines 33-55).
Regarding claim 6, the cap 31 is configured to rotate relative to the fastener 33 (the fastener 33 is rotated relative to the cap 31; therefore, the cap necessarily rotates in relation to the fastener; see col. 7, lines 33-36). 
Regarding claim 7, the cap 31 comprises a tapered external surface (e.g., the curved perimeter tapers downwardly; see Fig. 3b).
	Regarding claim 8, the cap 31 comprises a cylindrical bore 97 (Fig. 3b). 
	Regarding claim 9, the thread 75 (Fig. 3b) of the fastener 33 is configured to extend distally from the cap 31 when the fastener 33 is disposed within the cap 31 (id.), and further comprising an annular projection 95 extending distally from the cap 31 (id.).
	Regarding claim 10, the cap comprises a single central groove (e.g., the space within the annular projection or side walls 95). The cap including this central groove self-taps or firmly engages the bone sufficiently to allow for compression and healing (Fig. 1 and col. 1, lines 6-8 and 65-68). The bone of the device as modified (supra at claim 1) would be a fractured fifth metatarsal.
Regarding claim 12, Davis discloses a method of using a repair system, comprising:
inserting a fixation device 13 (Fig. 1) within a canal of a bone (col. 1, lines 65-68); 
coupling an end cap 31, 33 to the fixation 13 device by engaging a fastener 33 of the end cap with a threaded lumen 73 of the fixation device: and 

	Davis does not explicitly recite using such a device within a canal of a fifth metatarsal or to apply compression to one or more segments of the same. 
 However, the device of Davis is configured for insertion into a medullary canal of a bone to exert a compressive force and promote healing of a bone fracture (col. 1, lines 6-8 and 65-68). 
As the fifth metatarsal is also a proportionally long bone having a medullary canal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the device with dimensions for use with a fifth metatarsal having a fracture in order to exert a compressive force and promote healing of the bone.
Regarding claim 13, the depth of the counter bore 129 (Fig. 1) of Davis does not extend all the way through the length of the bone and is limited in depth to that sufficient to accommodate the fixation device 13 (id.). In addition, the amount the end cap 31, 33 extends from the fixation device 13 (Fig. 1) necessarily affects the requisite depth of the counter bore 129 (id.). Therefore, the depth of the counter bore 129 of Davis is based, at least in part, on the end cap 31, 33.  
Likewise, regarding claim 15, the depth of insertion of the fixation device 13 into the counter bore 129 is also necessarily based, at least in part, on the end cap 31, 33.

	Regarding claim 19, the cap 31 of the end cap 31, 33 is rotated relative to the fastener 33 (the fastener 33 is rotated relative to the cap 31; therefore, the cap necessarily rotates in relation to the fastener). This rotation occurs after coupling the end cap 31, 33 to the fixation device 13 during compression (col. 7, lines 33-55). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (5,057,103) in view of Blitz et al. (“Blitz”; 2011/0160728; cited by Applicant).
Davis discloses the claimed invention except for explicitly reciting the elongate body comprising a bend between 1 and 20 degrees, and wherein the bend is such that a proximal end of the fixation device deviates from a longitudinal axis of the fixation device while the remainder of the fixation device is arranged about the longitudinal axis.
Blitz also discloses an intramedullary fixation device 10 (para. 0001; Figs. 1 and 2) and teaches that it may comprise a bend of 10 degrees (which is between 1 and 20 degrees). The bend is such that a proximal end 14 of the fixation device deviates from a longitudinal axis of the fixation device while the remainder 16 of the fixation device is arranged about the longitudinal axis (i.e., an axis passing through the distal section 16) (see Fig. 4C; showing the bend between the proximal and distal end). The device is curved to correspond to the anatomical curvature of any bone for which the device will be employed to stabilize a fracture (para. 0058). 
.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (5,057,103) in view of Adams et al. (“Adams”; 2015/0359573; cited by Applicant).
Davis discloses the claimed invention except for explicitly reciting the cap being configured for polyaxial movement relative to the fastener (claim 5) and angling the cap relative to the fastener after coupling the end cap to the fixation device (claim 20). 
Adams teaches that a compression and fixation device (i.e. fastener) 52 (Fig. 10) can be configured with a polyaxial head (i.e. cap) 76 to orient the components relative to the bones requiring compression (paras. 0008 and 0058).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the cap of Davis for polyaxial movement relative to the fastener and to angle the cap relative to the fastener after coupling the end cap to the fixation device, in view of Adams, to orient the components relative to the bones requiring compression.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (5,057,103) in view in view of Fischer et al. (“Fischer”; 3,760,802; cited by Applicant).
Davis discloses the claimed invention including the fastener 33 extending distally from the cap 31 when the fastener is disposed within the cap (Fig. 3b). Davis does not explicitly recite the cap comprising one or more hooks extending proximally. 
Fischer teaches that a cap can comprise a hook 62 (Fig. 3) to engage and stabilize bone and facilitate drawing the bone fragments together for healing (col. 8, lines 18-42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the cap of Davis with a hook, in view of Fischer, to engage and stabilize bone and facilitate drawing the bone fragments together for healing.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (5,057,103) in view in view of Kuslich et al. (“Kuslich”; 5,899,908).
Davis discloses the claimed invention except for limiting the bore depth by abutting a stop of a reamer with a portion of a drill guide (claim 14) and abutting a sleeve of an insertion tool with the anatomy of a patient (claim 16).
Kuslich also teaches an orthopedic instrument and method for making a hole in bone (Fig. 58A) and teaches abutting a sleeve of a drill guide and implant inserter 92 against the anatomy 214 of the patient and abutting the flared end 132 of a reamer 126 with the drill guide and implant inserter 92 in order to effectively prepare a hole in the bone and provide a positive stop to limit the depth of insertion of the tools (see col. 12, lines 55-60 and col. 13, lines 1-4).
.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773